ORDER

PER CURIAM.
Eric Washington (“Movant”) appeals the dismissal of his Rule 29.15 motion for post-conviction relief. Movant asserts the absolute filing deadline imposed by Rule 29.15 is unconstitutional because it makes no provision for late filing for good cause shown.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).